Citation Nr: 0336357	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, 
variously diagnosed, to include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

REMAND

The veteran had active service from December 1968 to October 
1970, as well as reserve component service, with periods of 
verified active duty for training (ACDUTRA) and verified and 
unverified periods of inactive duty for training (INACDUTRA) 
during reserve component enlistment with the Missouri Air 
National Guard from 197o to 1975 and from August 1984 to 
November 1998.

The evidence reflects that the veteran sustained an injury to 
his right hip and back while working for the railroad 
(Amtrak) in 1992.  That injury resulted in chronic back, hip, 
and leg pain variously diagnosed as arthritis of the 
sacroiliac joint, sacroiliac joint dysfunction, sacroiliitis, 
and chronic low back pain secondary to sacroiliac joint 
dysfunction.  The veteran contends that periods of ACDUTRA 
subsequent to the work-related injury in 1992 and prior to 
his medical discharge from reserve component service in 1998 
permanently increased the severity of the residuals of the 
work-related 1992 injury.

The service medical records reflect a conclusion by the 
military that the veteran's back disorder was aggravated by 
his military service.  To the contrary, the 2003 VA examiner 
concluded the medical profile the veteran was on during his 
military service "should have protected him from activities 
which would have exacerbated" the back condition and that it 
was not, therefore, aggravated by his service.  

The Board does not have sufficient medical evidence to render 
a decision at this time.  There is no supporting medical 
rationale for the service department's conclusion the 
veteran's back condition was aggravated by service, and the 
VA examiner's opinion was inadequate as it failed to account 
for the veteran's description of the physical activities he 
was required to perform during service and also failed to 
acknowledge that there was a significant time period during 
which the veteran was not on a physical profile during 
service.  Therefore, another examination with a more thorough 
medical opinion is needed.


Accordingly, the case is REMANDED for the following actions:

1.  The veteran's current VA clinical 
records since July 2002 should be 
obtained from the Honolulu, Hawaii, VA 
Medical Center (VAMC) and from the St. 
Louis, Missouri VAMC.  

2.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for his back 
condition since 2002.  

3.  After obtaining any available records 
noted above, the veteran should be 
afforded VA examination to determine 
whether he was disabled by a low back 
disorder aggravated during a period of 
duty for reserve service.  The examiner 
should review relevant portions of the 
claims file and discuss the reviewed 
information in the examination report and 
opinion.  

The examiner's attention is directed to 
private medical records showing the facts 
and circumstances surrounding the August 
1992 work-related injury and treatment 
for the back disorder between 1993 and 
1998 (reflecting complaints of increased 
pain with activities such as sitting, 
standing, walking, and lifting, and an 
indication that the veteran finally 
became too disabled to work in June 1994 
[with June 1994 report from Dr. Thomas 
Johns at St. Louis University Hospital 
indicating that the veteran persisted in 
physical activities despite his back pain 
and his continuation of work had likely 
aggravated his condition]); a July 1995 
letter from Dr. Lee Vander Lugt 
indicating the veteran's physical 
limitations and the conclusion that the 
condition is permanent and will worsen; 
the 1998 Medical Evaluation Board 
examination and conclusions (including 
that the back disorder was aggravated by 
service); the veteran's testimony 
concerning the physical duties he 
performed during service; 2001 lay 
statements concerning symptomatology the 
veteran exhibited during service; the 
2003 VA examination report; and service 
medical records showing physical profile 
from October 1996 until March 1997 (when 
returned to duty with no restrictions) 
and from June 1997 until service 
discharge.

The examiner should provide an opinion as 
to the following: Is it (1) at least as 
likely as not (is there at least a 50 
percent probability?) (2) likely, or (3) 
unlikely that the veteran was disabled as 
a result of aggravation (i.e., worsening) 
of a low back disorder incurred during a 
period of reserve component period 
service?  If there was worsening of the 
condition as a result of service, was 
this due to the "natural progress" of 
the veteran's back disorder?  The 
examiner should state the rationale for 
the opinion provided.

4.  Then, the veteran's claim should be 
re-adjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  



Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




